                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA

EDWIN CODRINGTON
                                                                     CIVIL ACTION
VERSUS
                                                                      19-434-SDD-EWD
VANNOY.ETAL.
                                            RULING

       The Court has carefully considered the Complaint filed by Plaintiff, the record, the

law applicable to this action, and the Report and Recommendation2 of United States

Magistrate Judge Erin Wilder-Doomes dated December 11, 2019, to which an objection3

was filed and also reviewed.

        The Court hereby approves the Report and Recommendation of the Magistrate

Judge and adopts it as the Court's opinion herein.

        ACCORDINGLY, the Plaintiff's action is hereby DISMISSED, WITH PREJUDICE,

for failure to state a claim upon which relief may be granted pursuant to 28 U.S.C. §§

1915(e)and1915A.

        IT IS FURTHER ORDERED that the Court declines to exercise supplemental

jurisdiction relative to Plaintiff's potential state law claims.

        IT IS FURTHER ORDERED that Plaintiff's pending Motion for Appointment

Counsel4 is hereby DENIED AS MOOT.

        Signed in Baton Rouge, Louisiana on January 2, 2020.


                                        c^/^^^
                                         CHIEF JUP<?£ SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA
1 Rec. Doc. 1,
2 Rec. Doc. 10.
3Rec, Doc. 11.
4 Rec. Doc. 6.
